Title: To Thomas Jefferson from William Kilty, 2 November 1805
From: Kilty, William
To: Jefferson, Thomas


                  
                     Sir 
                     
                     November 2d. 1805
                  
                  I take the liberty of enclosing to you a Prospectus of a Work about to be Published by my Brother in the State of Maryland, and of Solliciting Your Subscription to it
                  The Work in Question must, I am Sensible, be to you, more a matter of Curiosity than use, but as I am in hopes of Procuring a Number of Names in the district where the Laws of Maryland are in force, I feel anxious to obtain Your Patronage to it
                  I avail myself of this occasion to Mention that I was at Annapolis when Your invitation for friday Week-last was Sent
                  I am Sir With Great Respect Yr Obt Servt
                  
                     W Kilty 
                     
                  
               